DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-14, and 16-20 are pending for examination. Claims 1 and 11 are independent claims.
	This Office Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Objections
Claims 1-4, 6-14, and 16-20 are objected to because of the following informalities:
Claim 1, lines 11-12, “the highest data priority” lacks antecedent basis.  For purposes of this Office Action, the Examiner will interpret as “a highest data priority”.
Claims 2-4 and 6-10 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.

Claim 3, line 2, it is unclear if “the data priority” refers to classified data priority, “highest data priority” or “decreasing data priority”?  For purposes of this Office Action, the Examiner will interpret as “the classified data priority”.
Claim 3, line 3 it is unclear which “the data object” is referred to as previous instances are referred to as “the data objects”?  For purposes of this Office Action, the Examiner will interpret claim 1, line 9 as “for each data object of the data objects”.
Claim 6, line 2 it is unclear if “the backups” refers to analyzed backups or “the identified backups” from claim 1?  For purposes of this Office Action, the Examiner will interpret as “the analyzed backups”.
Claims 7-10 depend on claim 6 and inherit the deficiencies of claim 6.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 8, line 3 it is unclear if “the extracted features” refers to “extracting features” in claim 8, line 2 or claim 1, line 7? For purposes of this Office Action, the Examiner will interpret as “the extracted features from the backup”.
Claims 9-10 depend on claim 8 and inherit the deficiencies of claim 8.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 11, lines 12-13, “the highest data priority” lacks antecedent basis.  For purposes of this Office Action, the Examiner will interpret as “a highest data priority”.
Claims 12-14 and 16-20 depend on claim 11 and inherit the deficiencies of claim 11.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 13, line 2, it is unclear if “the data priority” refers to classified data priority, “highest data priority” or “decreasing data priority”?  For purposes of this Office Action, the Examiner will interpret as “the classified data priority”.
Claim 13, line 3 it is unclear which “the data object” is referred to as previous instances are referred to as “the data objects”?  For purposes of this Office Action, the Examiner will interpret claim 11, line 10 as “for each data object of the data objects”.
Claim 16, line 2 it is unclear if “backups” refers to analyzed backups or “the identified backups” from claim 11?  For purposes of this Office Action, the Examiner will interpret as “the analyzed backups”.
Claims 17-20 depend on claim 16 and inherit the deficiencies of claim 16.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 18, line 4 it is unclear if “the extracted features” refers to “extracting features” in claim 18, line 3 or claim 11, line 8? For purposes of this Office Action, the Examiner will interpret as “the extracted features from the backup”.
Claims 19-20 depend on claim 18 and inherit the deficiencies of claim 18.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 6 recites the limitation “the data objects”.  However, antecedent basis for this limitation does not exist in claim 1.  Appropriate correction is required. 
Claims 2-4 and 6-10 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 11, line 7 recites the limitation “the data objects”.  However, antecedent basis for this limitation does not exist in claim 11.  Appropriate correction is required. 
Claims 12-14 and 16-20 depend on claim 11 and inherit the deficiencies of claim 11.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 16-20 are rejected under 35 U.S.C.  § 103 as being unpatentable over Claudatos et al. (U.S. Patent No. 8,375,005 B1), hereinafter Claudatos, in view of Dontov et al. (U.S. Publ. No. 2019/0138727 A1, cited in IDS), hereinafter Dontov.

Regarding claim 1, Claudatos teaches a method comprising:
identifying one or more restore factors of the data objects in the backup (Claudatos, col. 6, lines 19-30 “multiple relevant factors”), 
wherein the restore factors are identified by extracting features from the data objects (Extracted features in Applicant’s specification in paragraph 0021 are described as time of last change and timestamps. Interpreting this limitation under BRI, see MPEP 2111.01(V), Claudatos in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.); 
identifying a prioritization policy (Claudatos, Fig. 2, blocks 102 “prioritization criteria” and col. 4, lines 1-18 teaches prioritization policy.  See also col. 5, lines 61-65.); 
classifying a data priority for each of the data objects wherein the classification is based on the restore factors and the prioritization policy (Claudatos, col. 4, lines 22-25 “ A variety of algorithms may be used individually or in combination to determine an appropriate recovery order.” Col. 4, lines 25-50 and col. 6, lines 19-30 teach the algorithms including restore factors and prioritization policy.); and 
restoring from the backup beginning with data objects which have the highest data priority and continuing in order of decreasing data priority until all data objects have been restored (Claudatos, Fig. 2, block 104, col. 5, line 56-67, col. 6, lines 1-30 determine files restore priority and highest priority data is restored first. Fig. 3, blocks 118-119 and Fig. 4, block 130-132). 
Claudatos does not distinctly disclose analyzing backups to identify backups that do not appear to contain active infections or dormant infections; and selecting a backup from among the identified backups.
Dontov, in the same field of endeavor, teaches
analyzing backups to identify backups that do not appear to contain active infections or dormant infections (Because this element includes a conditional “or” at the end, the Examiner is not required to reject the element after “or” because the Examiner has rejected the element before the “or” condition, see MPEP 2111.04(II).  Applicant in their specification paragraph 0010 recites “backup for the critical files” and paragraph 0020 “incremental backups”, under BRI, Examiner interprets “backups” as a file, critical file or incremental file backup.  Dontov, Fig. 4, blocks 425-430 and in paragraphs 0095-0096 teaches identifying infection status based on any file information associated with a file. If characteristics of the file indicate that it is not infected (i.e. “do not appear to contain active infections”) block 430 , “No” then block 410. Also, see block 445 and paragraph 0099);
selecting a backup from among the identified backups (Dontov, paragraph 0089, multiple backups are automatically generated by the system according to predetermined time intervals. Paragraph 0099 the system selects from the backups the most recent, non-infected backup version).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos with that of Dontov for analyzing backups to identify backups that do not appear to contain active infections or dormant infections; and selecting a backup from among the identified backups because such a system allows automatic and fast identification and accessing of uninfected backup files in storage system with minimal or no loss of information (Dontov, paragraph 0011).

Regarding claim 11, Claudatos teaches:
a non-transitory computer readable medium comprising computer executable instructions (Claudatos, col. 2, lines 38-47, col. 9, lines 26-30) 
configured for execution by a processor (Claudatos, col. 9, lines 26-30) and configured to implement a method comprising:
identifying one or more restore factors of the data objects in the backup (Claudatos, col. 6, lines 19-30 “multiple relevant factors”), 
wherein the restore factors are identified by extracting features from the data objects (Extracted features in Applicant’s specification in paragraph 0021 are described as time of last change and timestamps. Claudatos in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.); 
identifying a prioritization policy (Claudatos, Fig. 2, blocks 102 “prioritization criteria” and col. 4, lines 1-18 teaches prioritization policy.  See also col. 5, lines 61-65.); 
classifying a data priority for each of the data objects wherein the classification is based on the restore factors and the prioritization policy (Claudatos, col. 4, lines 22-25 “ A variety of algorithms may be used individually or in combination to determine an appropriate recovery order.” Col. 4, lines 25-50 and col. 6, lines 19-30 teach the algorithms including restore factors and prioritization policy.); and 
restoring from the backup beginning with data objects which have the highest data priority and continuing in order of decreasing data priority until all data objects have been restored (Claudatos, Fig. 2, block 104, col. 5, line 56-67, col. 6, lines 1-30 determine files restore priority and highest priority data is restored first. Fig. 3, blocks 118-119 and Fig. 4, block 130-132).
Claudatos does not distinctly disclose analyzing backups to identify backups that do not appear to contain active infections or dormant infections; and selecting a backup from among the identified backups.
Dontov, in the same field of endeavor, teaches
analyzing backups to identify backups that do not appear to contain active infections or dormant infections (Because this element includes a conditional “or” at the end, the Examiner is not required to reject the element after “or” because the Examiner has rejected the element before the “or” condition, see MPEP 2111.04(II).  Applicant in their specification paragraph 0010 recites “backup for the critical files” and paragraph 0020 “incremental backups”, under BRI, Examiner interprets “backups” as a file, critical file or incremental file backup.  Dontov, Fig. 4, blocks 425-430 and in paragraphs 0095-0096 teaches identifying infection status based on any file information associated with a file. If characteristics of the file indicate that it is not infected (i.e. “do not appear to contain active infections”) block 430 , “No” then block 410. Also, see block 445 and paragraph 0099);
selecting a backup from among the identified backups (Dontov, paragraph 0089, multiple backups are automatically generated by the system according to predetermined time intervals. Paragraph 0099 the system selects from the backups the most recent, non-infected backup version).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos with that of Dontov for analyzing backups to identify backups that do not appear to contain active infections or dormant infections; and selecting a backup from among the identified backups because such a system allows automatic and fast identification and accessing of uninfected backup files in storage system with minimal or no loss of information (Dontov, paragraph 0011).



Regarding claims 2 and 12, the rejections of claims 1 and 11, respectively, are incorporated as given above. Claudatos teaches:
wherein the prioritization policy is a predictive analysis (Claudatos, Fig. 4. block 124 predicting usage date and block 128 prioritize files according to predicted usage.  Col. 5, lines 12-67 and col. 6, lines 1-18 teach predictive analysis), 
wherein the predictive analysis determines a likelihood that a particular data object is needed before the restore operation is completed (Claudatos, col. 4, lines 8-21,  “This approach provides the user or system with very rapid access to required files or data objects even before the entire set of recovery files or objects is fully restored.” and Fig. 2), 
wherein the particular data object is given a higher data priority (Claudatos, col. 4, lines 1-12).

Regarding claims 3 and 13, the rejections of claims 1 and 11, respectively, are incorporated as given above. Claudatos teaches: 
wherein the prioritization policy is a dynamic policy (Claudatos, col. 7, lines 52-64 “ordering of file restores may be performed dynamically”), 
wherein the data priority is based on real-time information including at least one of a category, whether the data object is more recently used than other data objects, a time of year, a business activity, a size or combination thereof (Because this element includes a condition “at least one of a category … or”, the Examiner is not required to reject every category in the list and can reject only one category in the list whether the data object is more recently used than other data objects.  See MPEP 2111.04(II). Claudatos, Fig. 4, block 128, col. 7, lines 40-51 teaches “files are prioritized according to predicted usage in step 128” and col. 4, lines 23-35 “Most Recently Used (MRU) algorithm”).  

Regarding claims 4 and 14, the rejections of claims 1 and 11, respectively, are incorporated as given above. Claudatos teaches wherein the prioritization policy is a static policy (Static policy in Applicant’s specification in paragraph 0012 is described as categorizing particular files as critical or essential. Claudatos in col. 3, lines 55-67 teaches “Functional utility may be from the viewpoint of the system, in terms of files that are needed by the system (or an application using or executing on the system), or from the viewpoint of the user, in terms of the files that are needed by the user.”).

Regarding claim 16, the rejection of claim 11 is incorporated as given above. Claudatos does not distinctly disclose determining which of backups are healthy backups.
Dontov, in the same field of endeavor, teaches determining which of backups are healthy backups (Dontov, Fig. 4, blocks 440 and 445, paragraphs 0098-0099 system determines which backup is healthy and not infected).  
The motivation to combine for claim 16 is the same as the motivation to combine for claim 11.

Regarding claim 17, the rejection of claim 16 is incorporated as given above. Claudatos does not distinctly disclose selecting the backup from among the healthy backups.
Dontov, in the same field of endeavor, teaches selecting the backup from among the healthy backups (Dontov, Fig. 4, blocks 440 and 445, paragraphs 0098-0099 system selects the backup which is healthy and not infected). 
The motivation to combine for claim 17 is the same as the motivation to combine for claim 16.

Regarding claim 18, the rejections of claim 16 is incorporated as given above. Claudatos further teaches extracting features from each of the backups (Extracted features in Applicant’s specification in paragraph 0021 is described as time of last change and timestamps. Claudatos in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.  Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.)
Claudatos does not distinctly disclose scoring each of the backups based on at least the extracted features; and identifying the healthy backups based on the scores.
Dontov, in the same field of endeavor, teaches 
scoring each of the backups based on at least the extracted features (Dontov, paragraph 0049 teaches risk parameters to score files including event and frequency information, file information changes, file extensions and file metadata that are features as described in Applicant’s specification paragraph 0021 such as time of last change, file metadata and extensions. See also paragraphs 0079-0082.); 
identifying the healthy backups based on the scores (Dontov, paragraph 0082 “low risk” files and data are identified if files risk score is below a threshold. In Fig. 4, block 405 security system backs up files stored in cloud storage system and block 445, paragraph 0099 “the system may restore infected files to a most-recent, non-infected backup version” for which healthy backups are identified based on the scores).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos with that of Dontov for scoring each of the backups based on at least the extracted features; and identifying the healthy backups based on the scores because such a system allows automatic and fast identification and accessing of uninfected backup files in storage system with minimal or no loss of information (Dontov, paragraph 0011).

Regarding claim 19, the rejection of claim 18 is incorporated as given above. Claudatos does not distinctly disclose determining that a backup is infected when the backup is associated with a pattern indicative of an infection, when extensions are indicative of the infection, or a rate of change of timestamps is indicative of the infection.
Dontov, in the same field of endeavor, teaches determining that a backup is infected when the backup is associated with a pattern indicative of an infection, when extensions are indicative of the infection, or a rate of change of timestamps is indicative of the infection (Dontov, paragraph 0093 “ransomware applications may encrypt files or otherwise modify file content, cause changes to file metadata, rename files, modify file extensions, move files to different locations, and/or cause other changes. … a large number of file modification events occurring within a short amount of time may indicate that a ransomware attack is in progress.” See also paragraph 0096.). 
The motivation to combine for claim 19 is the same as the motivation to combine for claim 16.

Claims 6-9 are rejected under 35 U.S.C.  § 103 as being unpatentable over Claudatos in view of Dontov and further in view of Crofton et al. (U.S. Publ. No. 2017/0177867 A1, cited in IDS), hereinafter Crofton.
Regarding claim  6, the rejection of claim 1 is incorporated as given above. Claudatos does not distinctly disclose determining which of the plurality of backups are healthy backups, where the healthy backups do not include infected objects.
Dontov, in the same field of endeavor, teaches determining which of the plurality of backups are healthy backups, wherein the healthy backups do not include infected objects (Dontov, Fig. 4, blocks 440 and 445, paragraphs 0098-0099 system determines which backup is healthy and not infected).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos with that of Dontov for determining which of the plurality of backups are healthy backups, where the healthy backups do not include infected objects because such a system allows automatic and fast identification and accessing of uninfected backup files in storage system with minimal or no loss of information (Dontov, paragraph 0011).
Further, the combination of Claudatos and Dontov does not appear to distinctly disclose wherein the healthy backups do not include dormant malware.
However, Crofton, in the same field of endeavor, teaches wherein the healthy backups do not include dormant malware (Crofton, paragraphs 0041-0042 teach “slow moving attacks on system files, such as where only a few machines are infected per day, or delayed  or hidden attacks in which files are modified but no symptoms (e.g. system crashes, slowdowns, alert or ransom messages, etc.) are visible to users.” Ransomware is a type of malware.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos and Dontov with that of Crofton for wherein the healthy backups do not include dormant malware because such a system allows faster restore of non-corrupt files by pre-generating the files in a non-corrupt state from backups up until the corruption was detected. (Crofton, paragraph 0042).

Regarding claim 7, the rejection of claim 6 is incorporated as given above. Claudatos fails to disclose selecting the backup from among the healthy backups.
Dontov, in the same field of endeavor, teaches selecting the backup from among the healthy backups (Dontov, Fig. 4, blocks 440 and 445, paragraphs 0098-0099 system selects the backup which is healthy and not infected). 
The motivation to combine for claim 7 is the same as the motivation to combine for claim 6.

Regarding claim  8, the rejection of claim 6 is incorporated as given above. Claudatos further teaches extracting features from each of the backups (Extracted features in Applicant’s specification in paragraph 0021 is described as time of last change and timestamps. Claudatos in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.  Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.)
Claudatos fails to disclose scoring each of the backups based on at least the extracted features; and identifying the healthy backups based on the scores.
Dontov, in the same field of endeavor, teaches 
scoring each of the backups based on at least the extracted features (Dontov, paragraph 0049 teaches risk parameters to score files including event and frequency information, file information changes, file extensions and file metadata that are features as described in Applicant’s specification paragraph 0021 such as time of last change, file metadata and extensions. See also paragraphs 0079-0082.); 
identifying the healthy backups based on the scores (Dontov, paragraph 0082 “low risk” files and data are identified if files risk score is below a threshold. In Fig. 4, block 405 security system backs up files stored in cloud storage system and block 445, paragraph 0099 “the system may restore infected files to a most-recent, non-infected backup version” for which healthy backups are identified based on the scores).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos with that of Dontov for scoring each of the backups based on at least the extracted features; and identifying the healthy backups based on the scores because such a system allows automatic and fast identification and accessing of uninfected backup files in storage system with minimal or no loss of information (Dontov, paragraph 0011).

Regarding claim 9, the rejection of claim 8 is incorporated as given above. Claudatos fails to disclose determining that a backup is infected when the backup is associated with a pattern indicative of an infection, when extensions are indicative of the infection, or a rate of change of timestamps is indicative of the infection.
Dontov, in the same field of endeavor, teaches determining that a backup is infected when the backup is associated with a pattern indicative of an infection, when extensions are indicative of the infection, or a rate of change of timestamps is indicative of the infection (Dontov, paragraph 0093 “ransomware applications may encrypt files or otherwise modify file content, cause changes to file metadata, rename files, modify file extensions, move files to different locations, and/or cause other changes. … a large number of file modification events occurring within a short amount of time may indicate that a ransomware attack is in progress.” See also paragraph 0096.). 
The motivation to combine for claim 9 is the same as the motivation to combine for claim 6.

Claim 10 is rejected under 35 U.S.C.  § 103 as being unpatentable over Claudatos in view of Dontov in view of Crofton and further in view of Bedhapudi et al. (U.S. Publ. No. 2019/0109870 A1, cited in IDS), hereinafter Bedhapudi.
Regarding claim 20, Claudatos as modified by Dontov as modified by Crofton teaches all of the limitations of claim 9, respectively, as cited above, but does not distinctly disclose prioritizing the data objects during a backup operation, wherein higher priority data objects are stored on a higher storage tier.
Bedhapudi, in the same field of endeavor, teaches prioritizing the data objects during a backup operation, wherein higher priority data objects are stored on a higher storage tier (Applicant’s specification in paragraph 0053 describes classification of data priority based on data most commonly accessed or most recently accessed.  Bedhapudi, paragraphs 0178-0179 teaches in Hierarchical Storage Management (HSM) system, more important data that is accessed often is stored on a higher tier. Paragraph 178 teaches that an HSM operation is similar to archiving and paragraph 0086 teaches “A secondary copy may be stored in a backup or archive format”.).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos as  modified by Dontov as modified by Crofton and further modified by Bedhapudi to prioritize the data objects during a backup operation, wherein higher priority data objects are stored on a higher storage tier because such a system reduces cost while maintaining performance and reliability of commonly accessed data and making it appear to the user that all the data resides in primary storage higher tier device (Bedhapudi, paragraph 0179).

Claim 20 is rejected under 35 U.S.C.  § 103 as being unpatentable over Claudatos in view of Dontov and further in view of Bedhapudi et al. (U.S. Publ. No. 2019/0109870 A1, cited in IDS), hereinafter Bedhapudi.
Regarding claim 20, Claudatos as modified by Dontov teaches all of the limitations of claim 19, respectively, as cited above, but does not distinctly disclose prioritizing the data objects during a backup operation, wherein higher priority data objects are stored on a higher storage tier.
Bedhapudi, in the same field of endeavor, teaches prioritizing the data objects during a backup operation, wherein higher priority data objects are stored on a higher storage tier (Applicant’s specification in paragraph 0053 describes classification of data priority based on data most commonly accessed or most recently accessed.  Bedhapudi, paragraphs 0178-0179 teaches in Hierarchical Storage Management (HSM) system, more important data that is accessed often is stored on a higher tier. Paragraph 178 teaches that an HSM operation is similar to archiving and paragraph 0086 teaches “A secondary copy may be stored in a backup or archive format”.).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Claudatos as  modified by Dontov and further modified by Bedhapudi to prioritize the data objects during a backup operation, wherein higher priority data objects are stored on a higher storage tier because such a system reduces cost while maintaining performance and reliability of commonly accessed data and making it appear to the user that all the data resides in primary storage higher tier device (Bedhapudi, paragraph 0179).

Response to Arguments
Applicant’s arguments filed 2/24/2022 with regards to independent claims 1 and 11 have been fully considered, but they are moot in view of the new grounds of rejection.
Applicant’s representative in their arguments filed 2/24/2022 on page 7 of the “Remarks” section argues:
This is distinct from claim 1. Restoring each file to the latest non-infected version of that file suggests that the system as a whole, which is reflected in a backup in claim 1, is not performed. Dontov focuses on identifying specific files. Thus, even if Dontov can identify an infected file, there is no disclosure of being able to identify a healthy backup as a whole.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “identify a healthy backup as a whole”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Applicants’ specification describes the term “backup” in paragraph 0010 “backup for critical files”, paragraph 0013 “critical data or files to be identified more accurately and more quickly” for restore operation, and paragraph 0020 “incremental backups” that may be restored.  Thus, Applicants use of the term “backup” in the claims using the meaning provided in specification is backup of individual or groups of files and not “backup as a whole” as argued by Applicants’ representative. Thus, Applicant’s arguments are not persuasive and the rejection is maintained.
For at least the reasoning provided above, amended independent Claims 1 and 11 remain rejected.
With regard to the dependent claims, the Remarks on pages 7-8 argue that “The pending dependent claims are patentable for similar reasons and for the novel and non-obvious subject matter recited therein. Withdrawal of the present rejections for obviousness is respectfully requested.” Applicants’ representative does not discuss any further reasons as to why Claudatos or Dontov do not teach the limitations of these claims; therefore, the dependent claims remain rejected using at least the reasoning provided above in this Office Action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider the references cited in Form PTO-892 fully when responding to this action.
Boutnaru (U.S. Patent Publication No. 2018/0075239 A1) teaches one type of malware, ransomware, can encrypt the contents of a hard drive or other data repository, preventing those contents from being accessed by their rightful owners. A ransomware attack can be greatly disruptive to an individual or business, and result in loss of data and loss of computer system uptime, impacting overall computing productivity. By detecting that ransomware is operating on a computer (e.g. by correlating between the original data and content in different cache layers), the negative effects of the ransomware may be mitigated or avoided.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on Mon.-Fri. 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114       

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114